Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 11-05-2021, with respect to Claims 1-5 have been fully considered and are persuasive. The art rejection of claims 1-5 has been withdrawn. 
Applicant's arguments filed 11-05-2021 with respect to the art rejection of Claims 6-15 have been fully considered but they are not persuasive. 
Claims 6-15: Applicant argues that a MSC is not a spectrometer. However, the examiner disagrees. The term spectrometer is a broad catch all for many different types of devices that measure a spectrum. The applicant provides no more reasoning than to say an MSC isn’t one. Further, Domenicali states, “Multispectral imaging can provide spatial and spectral information about samples and scenes, so that each pixel in an image can be described in terms of its optical spectrum,” (Domenicali, Column 1, lines 20-23). Thus, the cited camera is a spectrometer. If the applicant wishes a particular type of spectrometer to be shown they should amend the claims to define it. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domenicali (US PAT 8,330,087) (Domenicali).
Regarding Claim 6, Domenicali discloses a spectral imaging system, comprising:
 a spectrometer that is located to detect light reflected from an optical axis (MSC 520, fig. 10);
 a variable focus imaging lens assembly (15) with one or more lenses (13 & 14) located on the optical axis, wherein the variable focus imaging lens assembly has a different focus setting for each of two or more spectral bands used to image a scene into an entrance aperture of the spectrometer (Columns 9 & 10, lines 64-67 & 1-8).
Regarding Claim 11, Domenicali discloses the aforementioned. Further Domenicali discloses  computer-readable memory configured to store: an image of the scene taken at each of the focus settings with the corresponding spectral band (Xiλ, Column 13, lines 64-67); and 
either a filter wheel with multiple optical filters each transmitting light within a different one of the spectral bands and each sequentially positionable on the optical axis, the filter wheel located between the scene and the entrance aperture;  or a filter wheel with multiple optical filters each transmitting light within a different one of the spectral bands and each sequentially positionable on an optical path within the Column 12, lines 8-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10, & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domenicali in view of KIMPE et al (PGPub 2019/0387958) (Kimpe).
Regarding Claim 7, Domenicali as modified by Kimpe discloses the aforementioned. Further, Domenicali discloses the entrance aperture (540) and a two-dimensional array detector (MSC) are in focal planes of the adjustable lens assembly via an image reflecting device. The adjustable lens assembly (15) is presented as a relay between the image forming system and the MSC for correcting the focus shift due to wavelength shift, thus the aperture and MSC would be in the focal plane of the adjustable lens assembly; 
Domenicali as modified by Kimpe does not explicitly disclose the two-dimensional array detector comprises a CCD, CMOS or InGaAs sensor;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Domenicali as modified by Kimpe with the two-dimensional array 
Regarding Claims 8-10, Domenicali as modified by Kimpe discloses the aforementioned but fails to explicitly disclose  wherein the entrance aperture is a slit; or wherein the entrance aperture is: a circular, oval or rectangular hole; or a fiber guide; or a fiber bundle;
However, these are all well-known entrance aperture shapes/structures and the examiner takes official notice this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Domenicali as modified by Kimpe with wherein the entrance aperture is a slit; or wherein the entrance aperture is: a circular, oval or rectangular hole; or a fiber guide; or a fiber bundle because one of these shapes/structures would be chosen based upon design constraints and availability of parts. 

Regarding Claims 12, &13, Domenicali discloses the aforementioned but fails to explicitly disclose wherein the calibration is for two or more object distances; and computer-readable memory configured to store a calibration comprised of a focus setting for each spectral band and each of multiple object distances; wherein a further lens focus or zoom setting and a further image registration for another object distance are interpolated or extrapolated from the calibration;
However, Kimpe discloses wherein the calibration is for two or more object distances (Paragraph 110, focus depths); and
Paragraphs 124-125);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Domenicali with wherein the calibration is for two or more object distances; and computer-readable memory configured to store a calibration comprised of a focus setting for each spectral band and each of multiple object distances; and wherein a further lens focus or zoom setting and a further image registration for another object distance are interpolated or extrapolated from the calibration because it allows for a calibration with a broader range of focus depths and thus is more useful. 
Regarding Claim 14, Domenicali as modified by Kimpe discloses the aforementioned but does not explicitly disclose wherein the lens focus or zoom setting and image registration at each spectral band are stored as a function of object distance;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Domenicali as modified by Kimpe with wherein the lens focus or zoom setting and image registration at each spectral band are stored as a function of object distance because it makes it easier to lookup the calibration when calibrating by object distance. 
Regarding Claim 15, Domenicali as modified by Kimpe discloses the aforementioned but does not explicitly disclose wherein the focus settings are stored as a function of spectral band and a reference "in-focus" spectral band;

Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Domenicali as modified by Kimpe with wherein the focus settings are stored as a function of spectral band and a reference "in-focus" spectral band because it makes it easier to lookup the calibration when calibrating by spectral band and a reference "in-focus" spectral band. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a calibration, comprised of the lens focus or zoom setting and an image registration correction for each spectral band, is stored in the computer-readable memory, in combination with the rest of the limitations of the claim. 
Claims 2-5 are allowable based upon dependency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Jonathon Cook
AU:2886
January 13, 2022





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886